DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-15 as originally filed are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “201a”, “201b”, “201c”, and “201d” in Fig. 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “failure detection unit that detects”, “mode selection unit that selects”, and “sensor selection unit that selects” in Claims 1 and 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 11-12, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samii (US Pub. No. 2017/0277607).

As per Claim 1, Samii discloses an electronic control unit (12, 14, 15) (Fig. 1; ¶23-28), comprising:
at least two microcomputers (12, 14) capable of receiving (via 24) sensing data from a plurality of sensors (26) (Fig. 1; ¶23-28);
a failure detection unit (30, 32) that detects a failure of [the plurality of sensors] or the microcomputers (12, 14) (Fig. 1; ¶27-28);
a mode selection unit (as per “normal operating conditions” in ¶23-24 and “reconfigured as the primary controller” in ¶30) that selects a normal operation mode (as per “normal operating conditions” in ¶23-24) and a fallback operation mode (as per “reconfigured as the primary controller” in ¶30) in accordance with a detection result by the failure detection unit (30, 32) (Figs. 1, 3; ¶27-28, 30-31); and
a sensor selection unit (as per “the first controller 12 receiving the input signals from the sensors 26 … outputs a control signal based on the executed function” in ¶26 and “take over execution of the functions of the primary controller” in ¶30) that selects the sensor (26) based on a failure part (12) detected by the failure detection unit (30, 32) (Figs. 1, 3; ¶25-28, 30-31) or [a surrounding situation of an own vehicle calculated from the sensing data],
wherein any of the at least two microcomputers (12, 14) generates, in the fallback operation mode (as per “reconfigured as the primary controller” in ¶30), a drive signal (as per “the first controller 12 receiving the input signals from the sensors 26 … outputs a control signal based on the executed function to the actuators 28” in ¶26) for operating an actuator (28) using the sensing data received (via 24) from the sensor (26) selected by the sensor selection unit (as per “the first controller 12 receiving the input signals from the sensors 26 … outputs a control signal based on the executed function” in ¶26 and “take over execution of the functions of the primary controller” in ¶30), and transmits the drive signal (as per “the first controller 12 receiving the input signals from the sensors 26 … outputs a control signal based on the executed function to the actuators 28” in ¶26) to the actuator (28) (Figs. 1, 3; ¶25-28, 30-31).

As per Claim 2, Samii further discloses wherein any of the at least two microcomputers (12, 14) receives (via 24) the sensing data (as per 26) in time series (as per “synchronized time” in ¶27) in a case of the fallback operation mode (as per “reconfigured as the primary controller” in ¶30) (Figs. 1, 3; ¶25-28, 30-31).

As per Claim 4, Samii further discloses a plurality of the failure detection units (30, 32, 34) (Fig. 1; ¶27-28),
wherein the mode selection unit (as per “normal operating conditions” in ¶23-24 and “reconfigured as the primary controller” in ¶30) selects the normal operation mode (as per “normal operating conditions” in ¶23-24) and the fallback operation mode (as per “reconfigured as the primary controller” in ¶30) by majority vote (as per “whether the results … are the same or similar” in ¶27) of the detection result by each of the failure detection units (30, 32, 34) (Fig. 1; ¶27-28).

As per Claim 5, Samii further discloses a memory (as per “the order of the failed controller is recorded” in ¶98) that stores the detection result (Figs. 1, 3; ¶27-28, 30-31, 98).

As per Claim 6, Samii further discloses further discloses wherein the failure detection unit (30, 32) detects a failure of a power supply (as per “error occurs with a controller as a result of a power supply” in ¶23), [a communicator,] or [the memory] that are connected to the microcomputer (12, 14) (Fig. 1; ¶23, 27-28), and
the memory (as per “the order of the failed controller is recorded” in ¶98) stores a detection result of the power supply (as per “error occurs with a controller as a result of a power supply” in ¶23) (Figs. 1, 3; ¶23, 27-28, 30-31, 98), [the communicator], or [the memory].

As per Claim 7, Samii further discloses wherein the microcomputer (12, 14) generates and transmits a first control signal that gives an instruction to [start]/stop another microcomputer (14) in which a failure has been detected (as per Fig. 5; ¶32) among the microcomputers (12, 14) (Figs. 3, 5; ¶31-32).

As per Claim 8, Samii further discloses wherein the microcomputer (12, 14, 15) generates and transmits a second control signal that gives an instruction to start/[stop] the power supply (as per “reconfigured from cold status mode (CS) to hot standby status mode (HS)” in ¶31), [the communicator], or [the memory] connected to the other microcomputer (12) in which a failure has been detected (Figs. 1, 3; ¶27-28, 31).

As per Claim 11, Samii discloses a vehicle-mounted system (as per “vehicle based” in ¶23), comprising:
a plurality of sensors (26) (Fig. 1; ¶23-26);
a plurality of actuators (28) (Fig. 1; ¶23-26); and
an electronic control unit (12, 14, 15) wherein the electronic control unit (12, 14, 15) includes at least two microcomputers (12, 14) capable of receiving (via 24) sensing data from the plurality of sensors (26) (Fig. 1; ¶23-28),
a failure detection unit (30, 32) that detects a failure of [the plurality of sensors] or the microcomputers (12, 14) (Fig. 1; ¶27-28),
a mode selection unit (as per “normal operating conditions” in ¶23-24 and “reconfigured as the primary controller” in ¶30) and that selects a normal operation mode (as per “normal operating conditions” in ¶23-24) and a fallback operation mode (as per “reconfigured as the primary controller” in ¶30) in accordance with a detection result by the failure detection unit (30, 32) (Figs. 1, 3; ¶27-28, 30-31), and
a sensor selection unit (as per “the first controller 12 receiving the input signals from the sensors 26 … outputs a control signal based on the executed function” in ¶26 and “take over execution of the functions of the primary controller” in ¶30) that selects the sensor (26) based on a failure part (12) detected by the failure detection unit (30, 32) (Figs. 1, 3; ¶25-28, 30-31) or [a surrounding situation of an own vehicle calculated from the sensing data], and
any of the at least two microcomputers (12, 14) generates, in the fallback operation mode (as per “reconfigured as the primary controller” in ¶30), a drive signal (as per “the first controller 12 receiving the input signals from the sensors 26 … outputs a control signal based on the executed function to the actuators 28” in ¶26) for operating an actuator (28) using the sensing data received (via 24) from the sensor (26) selected by the sensor selection unit (as per “the first controller 12 receiving the input signals from the sensors 26 … outputs a control signal based on the executed function” in ¶26 and “take over execution of the functions of the primary controller” in ¶30), and transmits the drive signal (as per “the first controller 12 receiving the input signals from the sensors 26 … outputs a control signal based on the executed function to the actuators 28” in ¶26) to the actuator (28) (Figs. 1, 3; ¶25-28, 30-31).

As per Claim 12, Samii further discloses wherein any of the at least two microcomputers (12, 14) receives (via 24) the sensing data (as per 26) in time series (as per “synchronized time” in ¶27) in a case of the fallback operation mode (as per “reconfigured as the primary controller” in ¶30) (Figs. 1, 3; ¶25-28, 30-31).

As per Claim 14, Samii further discloses wherein the electronic control unit (12, 14, 15) includes a plurality of the failure detection units (30, 32, 34) (Fig. 1; ¶27-28), and
the mode selection unit (as per “normal operating conditions” in ¶23-24 and “reconfigured as the primary controller” in ¶30) selects the normal operation mode (as per “normal operating conditions” in ¶23-24) and the fallback operation mode (as per “reconfigured as the primary controller” in ¶30) by majority vote (as per “whether the results … are the same or similar” in ¶27) of the detection result by each of the failure detection units (30, 32, 34) (Fig. 1; ¶27-28).

As per Claim 15, Samii further discloses a memory (as per “the order of the failed controller is recorded” in ¶98) that stores the detection result (Figs. 1, 3; ¶27-28, 30-31, 98).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Samii (US Pub. No. 2017/0277607) in view of You (US Pub. No. 2015/0142244).

As per Claim 3, Samii discloses all limitations of Claim 1. Samii further discloses wherein in a case of the fallback operation mode (as per “reconfigured as the primary controller” in ¶30),
while the sensor selection unit (as per “the first controller 12 receiving the input signals from the sensors 26 … outputs a control signal based on the executed function” in ¶26 and “take over execution of the functions of the primary controller” in ¶30) selects, in time series (as per “synchronized time” in ¶27), the sensor (26) to be selected (Figs. 1, 3; ¶25-28, 30-31),
any of the at least two microcomputers (12, 14) generates the drive signal (as per “the first controller 12 receiving the input signals from the sensors 26 … outputs a control signal based on the executed function to the actuators 28” in ¶26) (Figs. 1, 3; ¶25-28, 30-31).
Samii does not expressly disclose wherein any of the at least two microcomputers stops the own vehicle at a safe position.
You discloses a controller (40) for an autonomous navigation system of a vehicle (Fig. 1; ¶19-20).  In one embodiment, a failure information collection unit (20) determines that the autonomous navigation system includes a fault (Fig. 1; ¶19, 21, 23).  In response to a specified fault, the controller (40) operates to stop the vehicle at a safe position (¶28).  In this way, You operates to provide a response appropriate to the detected fault (Fig. 2; ¶27-30).  Like Samii, You is concerned with vehicle controls systems.
Therefore, from these teachings of Samii and You, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of You to the system of Samii since doing so would enhance the system by providing a response appropriate to the detected fault.

As per Claim 13, Samii discloses all limitations of Claim 11. Samii further discloses wherein in a case of the fallback operation mode (as per “reconfigured as the primary controller” in ¶30),
while the sensor selection unit (as per “the first controller 12 receiving the input signals from the sensors 26 … outputs a control signal based on the executed function” in ¶26 and “take over execution of the functions of the primary controller” in ¶30) selects, in time series (as per “synchronized time” in ¶27), the sensor (26) to be selected (Figs. 1, 3; ¶25-28, 30-31),
any of the at least two microcomputers (12, 14) generates the drive signal (as per “the first controller 12 receiving the input signals from the sensors 26 … outputs a control signal based on the executed function to the actuators 28” in ¶26) (Figs. 1, 3; ¶25-28, 30-31).
Samii does not expressly disclose wherein any of the at least two microcomputers stops the own vehicle at a safe position.
You discloses a controller (40) for an autonomous navigation system of a vehicle (Fig. 1; ¶19-20).  In one embodiment, a failure information collection unit (20) determines that the autonomous navigation system includes a fault (Fig. 1; ¶19, 21, 23).  In response to a specified fault, the controller (40) operates to stop the vehicle at a safe position (¶28).  In this way, You operates to provide a response appropriate to the detected fault (Fig. 2; ¶27-30).  Like Samii, You is concerned with vehicle controls systems.
Therefore, from these teachings of Samii and You, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of You to the system of Samii since doing so would enhance the system by providing a response appropriate to the detected fault.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Samii (US Pub. No. 2017/0277607) in view of Egnor (US Patent No. 9,195,232).

As per Claim 9, Samii discloses all limitations of Claim 7.  Samii further discloses wherein the microcomputer (12, 14) in which a failure has been detected (“as per controller 12 faulting” in ¶31) operates with a failure part excluded (as per “entering a fail-silent mode” in ¶31) based on the detection result (Figs. 1, 3; ¶27-28, 30-31).
Samii does not expressly disclose wherein the microcomputer in which a failure has been detected restarts.
Egnor discloses a control system (111) for a vehicle (100) (Fig. 1; 5:13-38) in which control of the vehicles passes from a primary controller to a secondary controller in response to a detected fault in the primary controller (Fig. 3; 11:46-15:12).  In one embodiment, the primary controller operates to restart if any fault is detected (13:55-14-22, 16:53-59).  In this way, the primary controller is configured to recover from a detected fault (16:1-10).  Like Samii, Egnor is concerned with vehicle control systems.
  Therefore, from these teachings of Samii and Egnor, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Egnor to the system of Samii since doing so would enhance the system by adapting the controllers to recover from faults.

As per Claim 10, Samii discloses all limitations of Claim 6.  Samii further discloses a memory (as per “the order of the failed controller is recorded” in ¶98) that stores the detection result (Figs. 1, 3; ¶27-28, 30-31, 98).  Samii does not expressly disclose a plurality of the memories,
wherein each of the memories stores the detection result of the corresponding microcomputer, and
a power supply of each of the memories is common to the microcomputer to be stored.
Egnor discloses a control system (111) for a vehicle (100) (Fig. 1; 5:13-38).  In one embodiment, the control system (110) includes multiple processors (113) with memory (114) integrated into each processor (113) (Fig. 1; 10:3-19).  In an alternative embodiment, the memory (114) is partially integrated into each of the processors (113) (10:12-19).  In one embodiment, the system includes a power supply (110) that provides power to all of the components of the vehicle (110) (Fig. 1; 9:61-10:2).  In an alternative embodiment, the power supply (110) provides power to fewer than all of the components (9:61-10:2).  Accordingly, Egnor teaches that the allocation of memory and power is a matter of design choice.  Like Samii, Egnor is concerned with vehicle control systems.
Therefore, from these teachings of Samii and Egnor, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Egnor, as per embodiments for distribution of memory and power supply, to the system of Samii since doing so would be a matter of design choice.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664